PER CURIAM.
Granted. The court of appeal’s decision is reversed and the defendant’s conviction and sentence are reinstated. From the testimony at the motion to suppress hearing, the officers had probable cause to search the gas cap compartment after watching the defendant, the target of the narcotics investigation, leave an apartment known for drug activity and place an object in the gas cap compartment. Furthermore, exigent circumstances arising from the detention of the vehicle on the open road excused the lack of a warrant. Pennsylvania v. Labron, 518 U.S. 938, 940, 116 S.Ct. 2485, 2487, 135 L.Ed.2d 1031 (1996); see also State v. Tatum, 466 So.2d 29, 31 (La.1985).